Citation Nr: 1121414	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  05-39 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable evaluation for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) and Board remand.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Review of the Veteran's claims file reflects that additional notice and development are necessary in order to comply with VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In February 2008, the Board remanded the Veteran's claim to the RO.  The Board directed the RO to obtain the Veteran's most recent VA treatment records and associate them with the Veteran's claims file.  Although the claims file reflects that VA treatment records from September 2009 were obtained, it is not clear that these constitute all of the Veteran's pertinent VA treatment records, as the Veteran provided VA treatment records from May 2007 which were not obtained by the RO.  Thus, it is unclear whether all of the pertinent VA treatment records have been obtained and associated with the Veteran's claims file.

In addition, in December 2009, the Veteran submitted additional evidence without a waiver of RO consideration.  As there is no indication in the claims file that the Veteran wished to waive his right to have the RO consider his claim with this additional evidence, the Board must return the case to the RO for consideration of the additional evidence and the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2010).

Last, during the pendency of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  73 Fed. Reg. 66,543 (2008).  The December 2008 amendments included a rearrangement of some substantive criteria for rating eye disabilities, which ultimately eliminated 38 C.F.R. § 4.84a (2008).  The current version of the schedule for rating the eye is located in 38 C.F.R. § 4.79 (2010).  Review of the Veteran's claims file does not reflect that the RO notified the Veteran of these changes, or that the RO considered the Veteran's claim under the new rating criteria.  Thus, the Veteran must be provided with the amended eye disability regulations, and the Veteran's service-connected left eye disorder must be considered under both the prior regulations and the amended regulations.  However, prior to the effective date of the change in the regulation, only the original version of the regulations can be applied.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and again provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his left eye disorder.  Thereafter, and regardless of whether or not the Veteran responds, the RO must request all of the Veteran's VA treatment records pertinent to his eye disorder which have not been associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  In compliance with 38 C.F.R. § 3.159(c)(2), the RO must make as many requests as are necessary to obtain the VA treatment records and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If, after all procedurally appropriate actions to locate and secure the VA treatment records and any other identified records have been made and the RO concludes that such records do not exist, that further efforts to obtain the VA treatment records would be futile, or that reasonable efforts to obtain any identified private medical treatment records have been conducted, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond. 

2.  After completing the above actions, and any other development as may be indicated by any response received, the claim on appeal must be readjudicated.  The RO must consider all of the evidence in the Veteran's claims file, including the evidence received since the December 2009 supplemental statement of the case.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must provide both the previous and the revised diagnostic criteria pertaining to the eyes, and must reflect that the RO considered the Veteran's claim under both the previous and the revised diagnostic criteria.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


